Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed January 31, 2022 has been entered.  Claims 1-4, 6-10 and 21-31 are pending in this application and examined herein.

Rejections – 35 U.S.C. 112
3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
	d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


4.	Claims 27-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claim 1 recites the “amorphous metal alloy is fully amorphous up to 6500C and start to crystallize thereafter”.  In other words, the crystallization temperature of the alloy is at least 6500C.  However, the alloy compositions defined in claims 27-29 have crystallization temperatures much lower than 6500C.  Absent any disclosure of an alloy that is both i) within the scope of claims 27-29 and ii) has a crystallization temperature of at least 6500C, the specification fails to enable one of skill in the art to make and/or use an invention commensurate with these claims.

5.	Claims 1-4, 6-10 and 21-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) In the penultimate line of each of independent claims 1 and 31, the meaning of “thereafter” is unclear.  It appears that Applicant’s intent is to state that the alloy starts to crystallize at higher temperatures than recited in the claim.  If this is correct, then the examiner suggests changing “start to crystallize thereafter” to “starts to crystallize at a temperature higher than this temperature”.
b) Claim 6 states “the material is configured to be a component of a solar concentrator’.  Components that would function in some manner as part of a solar concentrator would include components in a wide variety of shapes, sizes and configurations. Thus, it is uncertain what specific materials would fall within the scope of this claim.
c) It is unclear what the scope of claim 8 is intended to be; an amorphous metal alloy would by definition be “partially or fully amorphous”.
d) In claim 22, line 2 as well as in claim 23, lines 1 and 3 and claim 25, line 1, “the nickel based amorphous metal alloy” lacks proper antecedent basis.  The only amorphous metal alloy recited in claim 1 is an iron based alloy.
e) In claim 26, “comprising” should be changed to read “comprises a”.
f) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

6.	Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In independent claim 1, the only amorphous metal alloy recited is an iron based amorphous metal alloy.  Claim 9 depends from claim 1 and recites “the amorphous metal alloy comprises a nickel-based amorphous alloy. Thus, claim 9 fails to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

			Response to Arguments
7.	Applicant’s response filed January 31, 2022 has been fully considered, with the following effect:
a) The amendments to the claims overcome a number of issues under 35 USC 112 set forth in the prior Office Action.  However, the claims as amended remain rejected under this statute for reasons set forth above.
b) The amendment overcomes the rejections under 35 USC 103 in the prior Office Action.  Neither Farmer (US 2007/0144621) nor Choi et al. (US 2007/0153965) disclose or suggests materials in which the ceramic comprises a boride and a carbide as required by the claims as amended.  While Poon (US 2009/0025834) does disclose such a material, Poon para. [0066] states that the prior art composites were found to exhibit a crystallization temperature of about 590-6050C, i.e. they would not be “fully amorphous up to 6500C” as required by claim 1 as amended.  None of the prior art discloses or suggests a material in accord with new claim 31.
c) The Declaration by Dr. Vogli has been considered, but would not overcome the prior art.  Declarant states that in the prior art, ceramic is added ex-situ to the composite, while in the invention the ceramic is formed in situ and not added ex situ.  Declarant then provides quotations and data from an article by Kemeny et al. published in Advanced Engineering Materials and which discusses aluminum matrix foam filled tubes, and states that “from the referred example of foam, it is evident that in situ manufactured process produces better mechanical property over ex situ manufactured processs”.  However, none of the data presented in the Declaration appears relevant to a comparison of a material as claimed (which must include an iron or nickel based amorphous metal alloy and a ceramic that comprises a boride and a carbide) to a material of the previously applied prior art.  Data related to aluminum-based foam filled tubes is considered too far afield from any materials as claimed to provide a relevant comparison in this regard.  Nonetheless, the issue is moot as the prior art is no longer applicable to the claims as amended.

			Additional Prior Art
8.	The remainder of the art cited on the attached PTO-892 form is of interest.  This art is held to be no more relevant to the claimed invention than the art previously of record in this file.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



							
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	April 27, 2022